Allowable Subject Matter
Claims 1, 2, 4-9, 11-15 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, 4 and 6, the closest prior art is to Montello.  Montello, however, does not teach or reasonably suggest a method as recited in claim 1 wherein two liquid electrolyte regions are arranged in series in said lamination direction.  Montello also does not teach or reasonably suggest a method as recited in claim 4 comprising forming a patternable layer of spacer structure material, or precursor thereto, on the respective support film, and patterning said patternable layer in situ on the respective support film to form said array of spacer structures.  Montello also does not teach or reasonably suggest a method as recited in claim 6 comprising applying an array of pairs of line sections of adhesive converging to a respective meeting point in a direction opposite to said lamination direction.  Claims 2 and 18-22 depend from claim 1 and Claim 5 depends from claim 4.  Claims 7-9 and 11-15 depend either directly or indirectly from claim 6.  These dependent claims are therefore also allowable for the reasons set forth above with respect to claims 1, 4 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746